Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received January 13, 2022, have been fully considered by the examiner now of record.  The following is a complete response to the January 13, 2022 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2008/0015567) in view of the teaching of Moses et al (2006/0167452).
	Kimura provides a medical treatment tool (Figure 1) comprising a first and second arms (10,11) wherein the first ends of the arms are coupled (e.g. at pivot 15) such that the distance between the distal ends may be adjusted (e.g. open and closed).  Each arm comprises a conductor (Figure 12, 36 for the first arm and 37 for the second arm) extending from a first end to the second end and exposed along the length.  A support (25A and 41) extends along the conductor, and there is a cover (10a, 11a) covering the conductor and the support.  Kimura provides several different options for the insulating support member (25A and 41), but fails to expressly disclose a composite material made of resin and a reinforcing material including fibers or particles.

	Regarding claim 2, the covers (10A, 11A) of Kimura is PTFE, which is a resin (para. [0073-0074], for example).  Regarding claim 3, see Figure 12 which shows the support of the first arm arranged on an opposite side of the second arm (at “24”, for example) and the support of the second arm on the opposite side of the first arm (at “40”, for example).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker et al (5,306,287), Koranda et al (5,603,712) and Buysse et al (7,435,249) disclose various other electrosurgical forceps devices having various support structures and/or coatings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 16, 2022